Citation Nr: 9934607	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-24 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for allergic rhinitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active military service from February 1965 to 
February 1969 and from November 1972 to September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida, which denied a rating in 
excess of 10 percent for allergic rhinitis.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for entitlement to an increased rating is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

This case was most recently before the Board in October 1998.  
At that time, the Board remanded the case to the RO for 
additional development of the evidence, to include a VA 
examination by a specialist in upper respiratory disorders.  
The Board requested the examiner to, in part, indicate in the 
examination report that the claims file was reviewed. 

A review of a VA examination report dated in April 1999 does 
not show that the VA examiner indicated that the veteran's 
claims file was reviewed.  Additionally, the contents of the 
examination report do not provide evidence that the claims 
folder had in fact been reviewed by the examiner.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court), in Stegall v. West, 11 Vet. App. 268 (1998), 
indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  

The April 1999 VA examination report is shown to contain 
findings of pale turbinates with somewhat thickened mucosa 
and nasal crusting.  A diagnosis of chronic allergic 
rhinosinusitis with acute sinusitis exacerbations was 
provided.  

It is also noted that a private medical report dated in 
December 1993 contains a diagnosis of maxillary sinusitis.

A review of the service medical records, while containing 
diagnoses of rhinitis, does not show that sinusitis was 
diagnosed during the veteran's period of service.  

The Board construes the above-mentioned VA and private 
medical evidence as raising the issue of entitlement to 
service connection for sinusitis.  The Board finds that this 
issue is "inextricably intertwined" with the veteran's claim 
for an increased rating for allergic rhinitis and must be 
formally adjudicated by the RO.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Regarding the "inextricably intertwined" nature of the 
veteran's diagnosed sinusitis, the Board points out that the 
Court has held that when aggravation of a veteran's 
nonservice-connected condition is proximately due to, or the 
result of a service connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the increased 
rating claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should inform the veteran that 
he may submit additional evidence and 
argument in support of his claim.  After 
securing any necessary release, the RO 
should obtain all records, which are not 
on file. 

2.  The veteran should be scheduled for 
VA examination by a specialist in upper 
respiratory disorders in order to 
determine the nature and severity of all 
disabilities involving the respiratory 
system, to include the service-connected 
allergic rhinitis and the sinusitis.  The 
claims folder and a copy of this remand 
must be made available to and thoroughly 
reviewed by the examiner prior to the 
examination.  It is requested that the 
examiner indicate in the examination 
report that the claims file was reviewed.  
In addition to x-rays, any other tests or 
studies deemed necessary should be 
performed.  The examiner should elicit 
information as to the frequency and 
severity of the symptomatology associated 
with all diagnosed respiratory disorders, 
to include whether or not polyps are 
present.  

In conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
least as likely as not that sinusitis, if 
diagnosed, is related to, a manifestation 
of, or aggravated by the service-connected 
allergic rhinitis?  See Allen, supra.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  The RO should adjudicate the issue of 
entitlement to service connection for 
sinusitis on a direct and secondary basis.  
See Harris, Allen, supra.  If the benefit 
sought is not granted, the veteran should 
be notified of that denial and of his 
appellate rights.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issue which 
has been perfected for appellate review.  

If the decision remains adverse to the veteran, he and his 
representative should be furnished a Supplemental Statement 
of the Case, and an opportunity to respond.  The case should 
thereafter be returned to the Board for further 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


